                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                         March 12, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        The settlement conference scheduled for Friday, March 13, 2020, at 2:15 PM, before the

Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of Pena, et al. v.

Melanne, Inc., et al., 19-cv-7102 (VB) (LMS), has been cancelled.
